 



 
VCG, INC.
 
VCG SERVICES AGREEMENT

     
Licensee Name
  ABLEST Inc.
& Street Address 1901 Ulmerton Rd.-Ste.300, Clearwater, FL 33762

This VCG Services Agreement (“Services Agreement”) is made as of the 29th day of
September, 2005 (“Start Date”) by and between VCG, Inc. (“VCG”), a Georgia
corporation with its principal place of business at 1805 Old Alabama Road,
Suite 250, Roswell, GA 30076, and the above-identified Licensee, a Florida
corporation, and is governed by the terms and conditions set forth herein, which
Licensee has read, understood, and accepted. In consideration for the mutual
covenants set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as set forth herein.
All provisions of the VCG License & Support Agreement dated 29th September, 2005
between VCG and Licensee (“License Agreement”) are incorporated herein by
reference and, except as expressly specified otherwise, apply hereto as if fully
set forth herein; however, in case of any conflict between this Services
Agreement and the License Agreement (or any Exhibit or other amendment hereto),
this Services Agreement shall control.
ORDERS FOR SERVICES Licensee shall order VCG services for the System
(“Services”) by having its authorized representative execute a properly
completed Services Order in the form of Exhibit A hereto and forward same to
VCG. Each such Services Order is subject to VCG’s acceptance. If VCG accepts a
purchase order or other ordering document from Licensee, any terms that are in
addition to or conflicting with the terms of this Agreement or a System Order
shall have no effect.
DEFINITIONS Any term defined in the License Agreement or designated with an
initial capitalized letter shall have the meaning ascribed to it in the License
Agreement and this Services Agreement. Headings are for convenience only and do
not define or limit the scope of any provision hereof.
ENTIRE AGREEMENT This Services Agreement and the License Agreement, and their
referenced Exhibits, together constitute through mutual negotiation the entire
agreement and understanding between VCG and Licensee with respect to the subject
matter hereof, and is intended as the parties’ final expression and complete and
exclusive statement of the terms thereof, superseding all prior or
contemporaneous agreements, representations, promises and understandings,
whether written or oral. This Services Agreement shall not be modified or
terminated in whole or in part except in a writing specifically referencing this
Services Agreement and duly signed by authorized representatives of both
parties. “Licensee” means the specific legal entity or operating unit that has
executed this Services Agreement. Until executed by VCG in Roswell, GA, this
Services Agreement constitutes an offer. This Services Agreement shall be
binding upon and inure to the benefit of the parties, their legal
representatives, and their respective permitted transferees, successors, and
assigns.
Exhibit A and Addendum I are attached hereto and made a part hereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date, and each
represents and warrants to the other that it is legally free to enter in to this
Agreement.

     
ACCEPTED:
  ACCEPTED:
 
   
VCG, INC.
  ABLEST Inc.
 
  Licensee
 
   
By: /s/ Stephen C. Taylor
  By: /s/ W. David Foster  
Name Signed
  Name Signed
 
   
Stephen C. Taylor, President
  W. David Foster, Vice Chairman
 
   
Name & Title Printed
  Name & Title Printed
 
   
September 29, 2005
  September 29, 2005
 
   
Date
  Date
 
   
Fax 770-449-3638 Phone 770-246-2300
  727.299.1295/727.299.1200
 
   
Facsimile & Telex Numbers
  Facsimile & Telex Numbers

The provisions and fees contained herein are valid provided this VCG Services
Agreement
and Services Order are executed by Licensee and received by VCG
on or before September 30, 2005.

          VCG Services Agreement   VCG PROPRIETARY & CONFIDENTIAL   PAGE 1 OF 3

 



--------------------------------------------------------------------------------



 



VCG SERVICES AGREEMENT TERMS AND CONDITIONS
1. SERVICES FEES; USE RIGHTS Services are provided on a time and materials basis
at VCG’s then-current rates (“Services Fees”), and are based on eight (8) hours
within one (1) business day (each, a “Day”). All Services Fees are per person
unless otherwise specified. Licensee shall pay all Services Fees in accordance
with Section 2 below. The Services shall be used for Licensee’s own internal
business use solely as granted in the License Agreement. Licensee shall provide
VCG with all necessary information, access, workspace, computing resources, and
other services and support materials as reasonably required by VCG to perform
its duties hereunder in a timely manner.
2. PAYMENT TERMS
2.1 Services Fees. A minimum of one (1) Day shall be charged for Services. If
longer hours are requested, additional fees will be assessed. Services Fees are
also subject to an additional one hundred percent (100%) premium for Services
provided on a holiday or weekend.
2.2 Payment. VCG shall invoice Licensee on a no less than weekly basis for one
hundred percent (100%) of the Service Fees specified in a Services Order for all
Services provided during the preceding period; Licensee shall pay each such
invoice upon receipt. Time is of the essence with regard to all payment terms.
Any overdue amount shall bear interest at eighteen percent (18%) per annum or
the maximum legal rate if less. VCG may withhold performance until such amount
and interest are paid. Licensee shall reimburse VCG for all costs of collection
(including reasonable attorneys’ fees).
2.3 Expenses, Taxes, Etc. VCG shall invoice Licensee on a no less than weekly
basis for all Expenses incurred hereunder; Licensee shall pay each such invoice
on receipt. All amounts stated or referenced herein do not include shipping and
handling or insurance, and are net of all taxes and other similar assessments,
however designated or levied, all of which are Licensee’s responsibility, as
further provided in the License Agreement.
3. SCHEDULING Services shall be scheduled at least thirty (30) days in advance.
All scheduling is dependent on the availability of resources. If Licensee
notifies VCG to reschedule or cancel any Services within two (2) weeks before
the scheduled date, Licensee shall pay VCG fifty percent (50%) of the estimated
Services Fee for such Services, plus all Expenses VCG cannot reasonably recover.
If, within a reasonable time after Licensee’s notice, VCG reschedules the
resources for such Services to a comparable assignment, VCG will waive the
rescheduling or cancellation fee.
4. INTELLECTUAL PROPERTY; CONFIDENTIALITY.
4.1 Proprietary Information. VCG IP and Proprietary Information are third party
information, Confidential Information, and Trade Secrets, without regard to
form, as defined in and subject to the License Agreement, specifically
referencing the Section therein entitled “Intellectual Property (“IP”);
Confidentiality.”
4.2 Ownership; Copyright. Licensee acknowledges that VCG is the sole owner,
irrevocably, and exclusively throughout the world, of all right, title, and
interest in and to the VCG IP, including all original works of authorship,
copyrights and other rights (including moral rights) therein, modifications and
derivative works, and copies thereof, whether prepared by VCG, Licensee, or any
third party. If any such VCG property is deemed to be a “work made for hire”
under applicable law, Licensee hereby assigns to VCG, solely and irrevocably,
exclusively and throughout the world, all such ownership rights, including all
copyrights, moral rights, and other rights in the works. No express or implied
license is granted to Licensee unless expressly stated herein.
5. WARRANTY DISCLAIMER; LIABILITY LIMITATION
5.1 Warranty Disclaimer. VCG makes no (and hereby disclaims all) representations
and warranties with respect to the Services, whether express, implied, or
statutory, including any implied warranty of merchantability, title, quiet
possession, data integrity, noninfringement, or fitness for a particular
purpose.
5.2 Liability Limitation. If VCG fails to fulfill its obligations hereunder,
Licensee’s exclusive remedy shall be for VCG to either, in VCG’s sole
discretion, re-perform the affected Service, or waive or refund (as appropriate)
the applicable Services Fee. VCG’s maximum liability in any way arising out of
or connected hereto shall be in the aggregate and limited to Licensee’s direct
actual damages not to exceed the Services Fee paid to VCG for the nonconforming
Services, reduced by any amount due VCG by Licensee. In no event shall VCG, any
parent, subsidiary, or affiliate, or any of their officers, directors,
employees, or representatives, be liable to any third party for damages of any
kind or nature or in any manner whatsoever or to Licensee for any damages caused
by delay in delivery, installation, or the furnishing of Software or Services
under this Services Agreement, or otherwise for consequential, indirect,
exemplary, incidental, or special damages or costs (including attorneys’ fees)
regarding this Services Agreement or resulting from or in connection with the
use, misuse, or inability to use the Services or other services, even if VCG has
been notified of the possibility thereof.
5.3 Survival. This Section 5 shall survive termination or expiration hereof and
continue in full force and effect despite any failure of consideration or an
exclusive remedy.
6. TERM; TERMINATION
6.1 Term; Termination. This Services Agreement shall commence on the Start Date
and, unless earlier terminated as provided in Section 6.2 below, shall continue
in effect concurrently with the term of the License Agreement. Services Orders
may be terminated under the terms of the License Agreement. This Services
Agreement shall terminate immediately upon termination of the License Agreement,
or may be earlier terminated in accordance with the terms of the License
Agreement.
6.2 Effect of Termination.
a. Services Order. Upon termination of a Services Order, this Services Agreement
and any other Services Orders shall continue in full force and effect, and
Licensee shall promptly pay VCG unpaid fees and Expenses accrued under such
Services Order. If Licensee agreed to pay VCG a specific amount during a time
period stated in such Services Order, accrued fees shall include the total
commitment amount regardless if termination precedes the expiration of, and/or
Licensee has not ordered all Services covered by such fees during, such time
period.
b. Services Agreement. On termination hereof: (i) all Services Orders are
terminated immediately and subject to Section 6.2.a; (ii) Licensee shall
promptly pay VCG unpaid fees and Expenses accrued under such Services Order;
(iii) Licensee shall return or destroy all VCG IP and certify to VCG its
compliance therewith; and (iv) those provisions hereof which by their nature and
context are intended to survive termination hereof, including Sections 2, 4, and
5, shall so survive.

 

          VCG Services Agreement   VCG PROPRIETARY & CONFIDENTIAL   PAGE 2 OF 3

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Service Order
This Exhibit A — Service Order is made and entered into as of the            day
of September, 2005, and is attached to and made a part of the VCG Services
Agreement (“Services Agreement”) between VCG, Inc. (“VCG”) and ABLEST Inc.
(“Licensee”).
ALL AMOUNTS ARE CONFIDENTIAL, AND ARE VALID UNTIL
SEPTEMBER 30, 2005.

A.1   SERVICES & FEES. For currently available Services components and their
respective fees, see Services Order Addendum I attached hereto

TOTAL ESTIMATED FEES*   $178,000.00

*PLEASE NOTE:   All Services Fees are estimates only. All amounts referenced in
the Services Agreement do not include Expenses, taxes, shipping costs,
insurance, etc., all of which are Licensee’s responsibility.

A.2   LICENSEE’S SERVICES SITE INFORMATION

     
•
  Services Site — Street Address 1901 Ulmerton Rd. — Suite 300, Clearwater, FL
33762
 
   
 
   
 
   
 
   

             
•
  Licensee Project Manager   Name: Shawn Leviski    
 
           

             
Phone:727.299.1200
      Email:   sleviski@ablest.com 
 
           

     
ACCEPTED:
  ACCEPTED:
 
   
VCG, INC.
  ABLEST Inc.
 
  Licensee
 
    By: /s/ Stephen C. Taylor   By: /s/ W. David Foster  
Name Signed
  Name Signed
 
   
Stephen C. Taylor, President
  W. David Foster, Vice Chairman
 
   
Name & Title Printed
  Name & Title Printed
 
   
September 29, 2005
 
September 29, 2005
Date
  Date
 
   
fax 770-449-3638 Phone 770-246-2300
  727.299.1295/727.299.1200
 
   
Facsimile & Telex Numbers
  Facsimile & Telex Numbers

          VCG Services Agreement   VCG PROPRIETARY & CONFIDENTIAL   PAGE 3 OF 3

 